Not for Publication in West's Federal Reporter
                  Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

             United States Court of Appeals
                           For the First Circuit
No. 05-1447

                         UNITED STATES OF AMERICA,

                            Plaintiff, Appellee,

                                         v.

                                 CARLOS RAFAEL,

                            Defendant, Appellant.


             APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF MASSACHUSETTS

             [Hon. Judith G. Dein, U.S. Magistrate Judge]


                                      Before

                          Lipez, Circuit Judge,
                     Coffin, Senior Circuit Judge,
                  and Carter,* Senior District Judge.



     John A. Markey, Jr., and Moses Smith and Markey, LLC, on brief
for appellant.
     Peter D. Keisler, Assistant Attorney General, Michael J.
Sullivan, United States Attorney, and Peter G. Myer, Trial
Attorney, on brief for appellee.



                              November 21, 2005




*
    Of the District of Maine, sitting by designation.
     Per   curiam.      After   careful   review    of   the   record   and

consideration of the relevant legal principles, we have concluded

that we are in agreement with the magistrate judge’s thoughtful and

thorough assessment of the facts and law.          See United States v.

Rafael, 349 F. Supp.2d 84 (D. Mass. 2004).         “[W]hen a trial court

accurately sizes up a case, applies the law faultlessly to the

discerned facts, decides the matter, and articulates a convincing

rationale for the decision, there is no need for a reviewing court

to wax longiloquent.”    Vargas-Ruiz v. Golden Arch Dev., Inc., 368

F.3d 1, 2 (1st Cir. 2004); see also Connolly v. H.D. Goodall Hosp.,

Inc., No. 05-1392, 2005 WL 2840653, at *1 (1st Cir. Oct. 31, 2005).

We therefore affirm without further discussion.

     Affirmed.




                                   -2-